Based upon our review of the record, the briefs filed by the parties and the arguments presented before the Full Commission, we agree with Deputy Commissioner Taylor that the plaintiff in his Affidavit has failed to show that the Industrial Commission has jurisdiction over his claims pursuant to N.C. Gen. Stat. § 143-291(a). N.C. Gen. Stat. § 143-291(a) gives the Industrial Commission jurisdiction over individual claims that arise as a result of the negligence of any officer, employee, involuntary servant or agent of the State while acting within the scope of his office, employment, service, agency or authority, under circumstances where the State of North Carolina, if a private person, would be liable. Plaintiff has failed to state a claim for which relief could be granted in that he has failed to allege any negligent act on the part of a named employee of defendant.
Accordingly, the undersigned affirm the February 4, 1999 Order dismissing plaintiff's claim with prejudice.
This the ___ day of July 1999.
                                  S/_____________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
S/_____________ RENEE S. RIGGSBEE COMMISSIONER
S/_____________ DIANNE C. SELLERS COMMISSIONER
LKM/jth